Citation Nr: 0403787	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  02-12 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peptic ulcer 
disease, to include as secondary to service-connected PTSD 
and low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1958 to January 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran provided testimony at a hearing at the RO before 
the undersigned Veterans Law Judge in June 2003.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The veteran's current sleep apnea is not  shown to be 
related to service or service-connected PTSD.

2.  A diagnosis of current peptic ulcer disease is not 
present.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred in or aggravated by military 
service and is not proximately due to, or the result of, 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.310 (2003).  

2.  Peptic ulcer disease was not incurred in or aggravated by 
military service and is not proximately due to, or the result 
of, the service-connected low back disorder or PTSD.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. VCAA, § 
3(a), 114 Stat. 2096, 2096-97 (2000).  See 38 U.S.C.A. §§ 
5102 and 5103 (West 2002).  In this regard, VA will inform 
the veteran of which information and evidence, if any, that 
he is to provide and which information and evidence, if any, 
VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Second, VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-
98 (2000).  See 38 U.S.C.A. § 5103A.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions. That is, by way of the 
rating decision in February 2002, a statement of the case 
(SOC) dated in June 2002 and the letter regarding the VCAA in 
March 2001, the RO provided the veteran with the applicable 
law and regulations and gave adequate notice as to the 
evidence needed to substantiate his claims and the evidence 
not of record that is necessary.  In addition, the VCAA 
notification letter fully explained the notice and duty to 
assist provisions of the VCAA, including the respective 
responsibilities of the parties to secure evidence, and asked 
the veteran to submit or authorize VA to obtain outstanding 
evidence and documentation relevant to the appeal.  Thus, the 
Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
taken all appropriate action to develop the veteran's claim, 
including obtaining VA treatment records and obtaining VA 
examinations.  Also available are records considered by the 
Social Security Administration in connection with the 
veteran's claim for disability benefits.

Factual Background

The veteran is seeking entitlement to service connection for 
sleep apnea and peptic ulcer disease. He claims that both 
disorders should be service connected on a direct basis, by 
way of aggravation or secondary to his service-connected back 
disorder and PTSD.  In particular, the veteran alleges that 
medication that he was directed by VA physicians to take for 
his service-connected disorders over the years has caused his 
stomach problems.  He also contends that he developed a sleep 
disorder in service, however, he was not diagnosed with such 
a disorder until a few years ago.  

The veteran's service medical records are negative for any 
findings, treatment, or diagnoses of a sleep disorder or of a 
digestive disorder.

In an August 1999 VA outpatient treatment record, it was 
noted that the veteran complained of daily epigastric 
discomfort for many years with some symptoms of acid reflux.  
It was also noted that he was recently diagnosed with sleep 
apnea.  The assessment included abdominal pain, probably 
peptic ulcer disease and history of sleep apnea.  

In a November 1999 VA outpatient treatment record, 
examination of the abdomen revealed a midline small ventral 
hernia with tenderness in the epigastric area.  The 
assessment included possible peptic ulcer disease and history 
of sleep apnea.

A December 1999 VA upper gastrointestinal/barium swallow 
revealed no ulcer or mass lesion on the stomach.  The 
impression was duodenitis and/or Brunner's gland hyperplasia; 
no active ulcer. 

VA outpatient treatment records dated from April 2000 to 
October 2001 reveal that the veteran was diagnosed and 
treated for gastroesophageal reflux disease and had ongoing 
complaints of difficulties with sleep.

The veteran underwent a VA pulmonary examination in November 
2001.  The examiner noted that the claims folder had been 
reviewed.  The veteran reported that he was diagnosed with 
sleep apnea three years ago and that he has been treated with 
a continuous positive airway pressure (CPAP) appliance that 
he uses nightly.  He denied any headache or restorative 
sleep.  He stated that he did take naps daily.  He denied any 
cough, sputum production, fever, night sweats or weight loss.  
He stated that in recent years due to increasing weight, he 
has become more short of breath upon exertion.  Physical 
examination revealed that the veteran was 5 foot 8 inches 
tall and that he weighed 222 pounds.  His body mass index was 
approximately 33.  Chest was clear to auscultation 
bilaterally.  There were no adventitious sounds auscultated.  
The oral pharynx was nonerythematous.  There were no lesions.  
Tympanic membranes were intact bilaterally.  Bony landmarks 
were visualized.  There was no discharge.  The examiner noted 
that a chest X-ray dated in October 2001 showed a normal 
chest evaluation.  Pulmonary function test showed a total 
lung capacity decreased at 68%, normal being greater than or 
equal to 80% and a proportional decrease in the total lung 
capacity consistent with extrathoracic restrictive lung 
disease.  The impression was lung condition.  Extrathoracic 
restrictive lung disease secondary to obesity.  The examiner 
commented that a sleep study conducted in November 2001 
revealed severe obstructive sleep apnea.  The examiner 
concluded that the veteran's sleep apnea was more likely not 
related to his military service or service-connected 
disabilities, but secondary to obesity.  

The veteran underwent a VA examination for digestive 
disorders in November 2001.  The veteran complained of 
heartburn, acid reflux, and regurgitation occurring almost 
daily unless he took medication.  He also complained of 
occasional discomfort in the epigastric area with bloating, 
which he contributed to his CPAP machine which he uses for 
his sleep apnea.  Examination of the abdomen revealed that it 
was soft, nontender, and there was no organomegaly.  Bowel 
sounds were positive.  Laboratory tests revealed that H. 
pylori antibody was positive.  It was reported that an 
esophagastroduodenoscopy performed in December 2000 was 
unremarkable with flow test negative.   The examiner noted a 
history of peptic ulcer disease diagnosed approximately ten 
years ago after the veteran was discharged from military 
service.  Currently, however, the veteran had no symptoms of 
peptic ulcer disease and it was noted that his previous 
endoscopy was unremarkable for peptic ulcer disease.

The veteran testified at a June 2003 hearing before the 
undersigned Veterans Law Judge that his sleep problems began 
in service while he was in Vietnam and Korea.  He stated that 
he was first diagnosed with sleep apnea about five years ago.  
He reported that he was undergoing psychiatric evaluation and 
it was brought to the psychiatrist's attention that he had 
difficulties with his sleep.  He then underwent a sleep apnea 
study and was diagnosed with the disorder.  With regard to 
his claim for peptic ulcer disease, the veteran testified 
that he was initially diagnosed with the disorder about 10-12 
years ago.  The veteran alleged that Ibuprofen that he was 
taking for a service-connected back disorder caused his 
stomach problems. 

The veteran submitted evidence at the hearing with a waiver 
of initial RO review of the evidence.  The evidence consisted 
of two articles from the American Sleep Apnea Association 
pertaining to sleep apnea.  The articles were entitled 
"Considering Surgery for OSA?" and "Sleep Apnea and BMI:  
The Majority of OSA Patients are not Obese."    

Analysis

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   
Service connection may be established when the evidence shows 
that a particular disability is proximately due to or the 
result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Sleep Apnea

In this case, there is no competent evidence linking the 
veteran's sleep apnea to service or to his service-connected 
PTSD.  In contrast, a November 2001 VA examiner specifically 
stated that the veteran's sleep apnea was more likely not 
related to his military service or service-connected 
disabilities but secondary to his obesity.  The examiner's 
statement was based on a thorough review of the claims folder 
as well as a thorough examination of the veteran.  Thus, the 
Board must conclude that service connection for sleep apnea 
is not warranted on a direct or secondary basis.

The Board acknowledges the statements by the veteran that his 
sleep apnea is related to service and his service-connected 
PTSD.  The veteran, however, as a layperson untrained in the 
field of medicine is not competent to offer an opinion which 
requires specialized medical knowledge, such as medical 
diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Peptic Ulcer Disease

The requirements for entitlement to service connection for 
peptic ulcer disease have not been met. The competent 
evidence of record does not demonstrate a current diagnosis 
of peptic ulcer disease. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).

There is no evidence of peptic ulcer disease in service.  VA 
outpatient treatment records document diagnoses of 
"probable" and "possible" peptic ulcer disease.  However, 
results from a December 1999 VA barium swallow revealed no 
evidence of an ulcer.  Furthermore, on VA examination in 
November 2001 the examiner noted no current symptoms of 
peptic ulcer disease and acknowledged that a previous 
endoscopy was unremarkable for peptic ulcer disease.  Thus, 
the Board must conclude that peptic ulcer disease has not 
been demonstrated.   

The veteran's complaints of gastric discomfort and pain are 
acknowledged. But, these symptoms alone, without a diagnosed 
or identifiable underlying malady or condition does not in 
and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. Principi, 
supra.  While the veteran is competent to attest to 
experiencing abdominal pain and discomfort, he is not 
competent to render a diagnosis of peptic ulcer disease.   
Espiritu supra.   Objective evidence establishing the 
presence of a current disability must be of record.  Here no 
such evidence is present.  

In reaching the foregoing decisions, the Board has been 
cognizant of the "benefit of the doubt rule."  However, the 
evidence is not in relative equipoise.  Accordingly, the 
Board is compelled to find that the rule is not for 
application in this case; the claims are denied as against a 
preponderance of the evidence of record.  See 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection is denied for sleep apnea, to include as 
secondary to service-connected PTSD.

Service connection is denied for peptic ulcer disease, to 
include as secondary to service-connected low back disorder 
and PTSD.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



